Scudder, P.J., and Sconiers, J. (dissenting).
We agree with the majority that County Court properly exercised its discretion in allowing the victim to testify that defendant had physically abused him on one occasion prior to the sexual assault that is the basis for defendant’s conviction of two counts of sodomy in the first degree (Penal Law former § 130.50 [1], [3]), one count of which is based on the age of the victim. We also agree that the court erred in failing to give a limiting instruction to the jury at the time the evidence was offered and during the final jury charge, to minimize whatever prejudice may have resulted from the admission of that testimony. We nevertheless respectfully disagree with the majority that reversal is warranted. First, as the majority acknowledges, defendant failed to preserve this issue for our review (see People v Wright, 5 AD3d 873, 876 [2004], lv denied 3 NY3d 651 [2004]; People v Williams, 241 AD2d 911 [1997], lv denied 91 NY2d 837 [1997]), and we cannot agree with the majority that we should exercise our power to address the issue as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). Second, even assuming, arguendo, that defendant preserved the issue for our review, we conclude that the court’s error is harmless (see generally People v Crimmins, 36 NY2d 230, 241-242 [1975]). We therefore vote to affirm.
The victim testified that, before committing the sexual assault, defendant tied him to the bed and placed duct tape over his mouth. After committing the sexual assault, defendant grabbed the six-year-old victim by the neck, slammed him against the wall, kicked him and threatened to kill both the victim and the victim’s family if he reported what had happened. He then threw the victim down the stairs, followed him down the stairs, kicked him again, and left the apartment. Thus, even if we were to exercise our power to review this issue as a matter of discretion in the interest of justice, we conclude that the victim’s testimony, together with the evidence regarding the victim’s behavior in the period that followed the sexual assault, constitutes overwhelming evidence of defendant’s guilt and that there is not a significant probability that defendant would have been acquitted if the court had given the appropriate limiting instruction with respect to the incident of physical abuse that preceded the sexual assault (see id.).
We note with respect to the lack of preservation that, although *1410defendant objected to the victim’s testimony regarding the incident of physical abuse that occurred prior to the sexual assault, he failed to request a limiting instruction either at the time of the testimony or to request that such an instruction be included in the court’s jury charge, nor did he object to the lack of a limiting instruction in the court’s charge (see CPL 470.05 [2]; Wright, 5 AD3d at 876; see generally People v Scission, 60 AD3d 1391, 1392 [2009], lv denied 12 NY3d 859 [2009], rearg denied 13 NY3d 749 [2009]). Inasmuch as defendant had various opportunities in which to request a limiting instruction or to object to the absence of such an instruction, thus affording the court the opportunity to rectify the error, we conclude that the lack of preservation renders the court’s error a particularly inappropriate ground on which to grant a new trial as a matter of discretion in the interest of justice. In addition, with respect to harmless error analysis, although the credibility of the victim and defendant was certainly a key issue at trial, we disagree with the majority that the jury’s verdict was based solely on its assessment of the credibility of those witnesses. The People also presented the testimony of the victim’s grandmother and that of an expert that demonstrated, inter alia, that the victim’s behavior following the attack and his delay in revealing the assault to others were consistent with the behavior of a child who had been sexually assaulted. Present—Scudder, P.J., Centra, Carni, Sconiers and Green, JJ.